DETAILED ACTION
Claims 1-17 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner comment 
Examiner notes that instant claim 12 recites:  a method for extending the lifespan of a cell, tissue, an organ, or an organism, the method comprising the step of constantly maintaining VEGF levels in said cell, said tissue, said organ, or said organism by at most 3-fold compared to a baseline, thereby extending the lifespan of said cell, said tissue, said organ, or said organism.
However, the claim does not recite what actually happens in order to “constantly maintain VEGF levels”.  Specifically, the claim recites an intended result/goal -“maintaining VEGF levels” - but does not recite any means or active steps which are actually performed in order to lead to the functional results of “constantly maintaining VEGF levels”.  
Examiner notes that dependent claim 14 does recite an active method step in which a VEGF-stimulating compound is administered to the cell, tissue, organ, or organism.


Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claim(s) 1-11, drawn to a method for preventing or treating an age-related disorder or symptoms thereof in a subject, the method comprising administering to said subject a pharmaceutical composition comprising a therapeutically effective amount of vascular endothelial growth factor (VEGF)-stimulating compound and an acceptable carrier, wherein said composition constantly maintains VEGF plasma levels in said subject by at most 3-fold compared to a baseline, thereby preventing or treating an age-related disorder or symptoms thereof in the subject.
Group 2, claim(s) 12-17, drawn to a method for extending the lifespan of a cell, tissue, an organ, or an organism, the method comprising the step of constantly maintaining VEGF levels in said cell, said tissue, said organ, or said organism by at most 3-fold compared to a baseline, thereby extending the lifespan of said cell, said tissue, said organ, or said organism.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species of VEGF-stimulating compound* (groups 1 and 2)
Type of age-related disorder or symptoms** (group 1)
Cell, tissue, organ, or organism and specific type (group 2, e.g., Liver as species of organ)
*Examiner requests that Applicant elect a specific single species of VEGF-stimulating compound. For example, VEGF is deemed to be a specific species of VEGF-stimulating compound.  In contrast, nucleic acid, a peptide, a polypeptide, a peptidomimetic, a carbohydrate, a lipid, a small organic molecule, and an inorganic molecule are deemed to be genera of categories that further compass specific species of VEGF-stimulating compounds.
** Examiner requests that Applicant elect a specific single species of age-related disorder or symptoms that is to be treated, not a class of disorders. 

If Applicant elects Group 1, Applicant should elect a single, fully-disclosed and unambiguous species by providing the following information:
First
Second, Applicant should positively identify all claims that read upon the single, elected species.

If Applicant elects Group 2 Applicant should elect a single, fully-disclosed and unambiguous species by providing the following information:
First, Applicant should elect a (i) single, fully defined and unambiguous species of VEGF-stimulating compound, and (ii) specific species of cell, tissue, an organ, or an organism to which the species of VEGF-stimulating compound is administered.
Second, Applicant should positively identify all claims that read upon the single, elected species.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1-17.

Groups 1-2 lack unity of invention because even though the inventions of these groups require the technical feature of administration of a VEGF-stimulating compound two treating age-related disorder symptom, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Carmeliet et al. (U.S. 2003/0105018).  Carmeliet et al. teach the use of VEGF or homologs to treat neuron disorders, including amyotrophic lateral sclerosis (ALS), Alzheimer’s, Parkinson’s disease (abstract, claims 1-8).  Carmeliet et al. teach that VEGF stimulates survival of motor neurons (e.g., abstract, Claim 9).
Accordingly, Groups 1-2 lack unity of invention in view of the prior art because they do not share a special technical feature that makes a contribution over the prior art.
Examiner further notes that VEGF-stimulating compound can encompass a nucleic acid, a peptide, a polypeptide, a peptidomimetic, a carbohydrate, a lipid, a small organic molecule and an inorganic molecule.  These molecules all have distinct chemical and physical properties, e.g., amino acids have amide bonds whereas nucleic acids are made from monosaccharides, phosphate groups and glycoside bonds.  Inorganic molecules can consists of metals.  Lipids are typically made of glycerol backbone, fatty acid tails and a phosphate group.
Regarding the recited age-related disorders and symptoms, the claims encompass a multitude of disorders that have different etiologies that affect different organs, including but not limited to, Alzheimer’s versus skin wrinkling.

A telephone call requesting an oral election was not made due to the complexity of the instant restriction/species election. It is proper for the Examiner to send a written restriction/election requirement whenever said restriction/election is deemed complex (See MPEP § 812.01).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836. The examiner can normally be reached M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/KRISTINA M HELLMAN/Examiner, Art Unit 1654